Citation Nr: 1200476	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from April 1979 to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

The Board notes that the claim for service connection for an acquired psychiatric disorder was originally raised as two separate claims of service connection for PTSD and depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Hence, the Board has combined the separately alleged psychiatric symptoms and diagnoses into one claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that she has an acquired psychiatric disorder, to include PTSD and depression, due to military sexual trauma.  At the July 2011 hearing, the Veteran testified that she was drugged by her husband while in service.  She explained that her husband was sent to Fort Leavenworth in Kansas after a stabbing incident.  After getting out of jail, he was stationed at Fort Ord in California, and requested that she come visit him.  During this visit, the Veteran stated that he drugged her with angel dust, acid, LSD (lysergic acid diethylamide), and marijuana, and left her to die.  She also indicated that her husband would beat and rape her on a frequent basis while in service.  She contends that service connection is warranted for her acquired psychiatric disorder, to include PTSD and depression.  

Service treatment records reflect no complaints, treatment, or diagnosis of any psychiatric disorder.  However, on the Veteran's report of medical history dated April 1979, the Veteran indicated that she has or had previously depression or excessive worry.  The Board notes that while the form is dated April 1979, there is a notation that the form was completed by the Veteran in August 1979.  Prior to discharge, the Veteran again noted that she had depression or excessive worry, along with nervous trouble of any sort.  See the May 1980 report of medical history.  Service personnel records indicate that the Veteran was discharged under the Expeditious Discharge Program (EDP) due to her inability to cope with her "situation" in the military, which adversely affected her ability to meet her military responsibilities.  See the May 1980 Notification of Pending EDP Discharge and Acknowledgment.  After discharge from service, the Veteran was treated for chronic depressive reaction, manifested by low self-esteem and feelings of hopelessness at a local Army hospital in November 1981.  The depressive reaction was characterized as mild to moderate in severity and the external precipitating stress was noted as being marital problems.  Post service treatment records thereafter reflect continuing treatment and diagnoses of PTSD, depression, bipolar disorder, schizoaffective disorder, polysubstance dependence, alcohol dependence, cocaine abuse, cannabis dependence, adult victim of sexual abuse (military sexual trauma), personality disorder, and psychosis.  

A review of the record discloses that the Veteran has not received adequate notice pertaining to service connection for PTSD based on sexual assault.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Furthermore, the medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that the Veteran's current psychiatric disabilities may be related to service.  In light of the above, the Board concludes that a remand is warranted so that the Veteran can receive proper VCAA notice and so that a VA examination addressing the expanded claim can be afforded.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  See the October 2003 SSA letter.  VA's duty to assist includes obtaining medical documentation from SSA when potentially relevant to the claim at hand, pursuant to 38 C.F.R. § 3.159(c)(2).  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  On remand, the RO should associate all medical and legal documents pertaining to the Veteran's SSA disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any determinations and all records underlying any such determinations submitted or obtained in support of any claim for disability/supplemental income benefits by the Veteran. All records/responses received should be associated with the claims file.  

2.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor(s).  This letter should also address the elements of a claim for service connection for an acquired psychiatric disorder, in addition to PTSD.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

3.  Based on the Veteran's response and the other evidence of record, prepare a preliminary report as to whether there is a corroborated in-service personal assault event.  This report must be included in the claims file.  

4.  Afford the Veteran a VA psychiatric examination, with a psychiatrist or psychologist, to address the nature and etiology of any current psychiatric disorders.  The claims file must be reviewed in conjunction with this examination.  

As to PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder, if present upon examination or shown earlier in the record but not currently present, is etiologically related to a corroborated in-service assault stressor.  

As to other psychiatric disorders present, the examiner must provide an opinion as to whether it is at least as likely as not that such diagnosed disorders are etiologically related to service.  

All opinions must take into account the Veteran's own history and contentions and must be supported by a complete rationale.  

5.  After completion of the requested action and any additional development deemed necessary, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  If the claim remains denied, the Veteran and her representative must be furnished with a Supplemental Statement of the Case (SSOC) and afford them a reasonable period of time in which to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


